DETAILED ACTION
This action is in response to application 16/318,075 filed on 01/15/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant's election with traverse of Invention I (i.e., claims 1 -8 and 13) in the reply filed on 09/27/2021 is acknowledged.  The traversal is on the ground(s) that the applicant respectfully disagrees with the examiner's analysis made in the office action dated 07/27/2021 that the election of combination and subcombination restriction requirement identifies two patentably distinct inventions, namely, Invention I (directed to claims 1-8 and 13) and Invention II (directed to claims 9-12 and 14). 
	The applicants argue that it is evident that the decoding steps described in claim 1 are clearly related (and in some places nearly identical) to the encoding steps described in claim 9. As shown in the table (on pages 2-3), both claims 1 and 9 include the feature of “generating two non-square prediction blocks using two motion vectors” according to “inter prediction mode,” and “updating the two non-square prediction blocks on the frequency domain” using a “correlation coefficient’ or a “scaling coefficient.” Furthermore, the step “determining an optimal inter prediction mode for a current block” of encoding claim 9 is clearly related to the step “extracting an inter prediction mode of a current block’ of decoding claim 1, and the step 
For at least these reasons, all the claims can be examined without undue burden. Both
groups of claims are examined in the same class. Manifestly, the search for claims in the
provisionally elected group will likely yield references relevant to the other group. The
dependent claims in each group also mirror each other. It is evident that all the claims can be
examined without undue burden.
 
This is not found persuasive because the Invention 1 (i.e., claims 1-8 and 13) is drawn to a method and a device for decoding a video signal that requires a reconstruction unit configured to generate a reconstruction block and a residual block to implement the claimed functionality and Invention II (i.e., claims 9-12 and 14) is mutually exclusive because Invention II (i.e., claims 9-12 and 14) is drawn to a method and a device for encoding a video signal that requires a prediction unit configured to determine the optimal inter prediction mode and a correlation coefficient application unit configured to determine optimal correlation coefficient or an optimal scaling coefficient. Furthermore, the examiner notes that the decoding device claims a total of five embedded units configured to, two out of the five claimed unit configured to (e.g. “parsing unit and reconstruction unit”) differs from the claimed encoding device that do not mirror each other. Thus, creating extra burden of examination.
The requirement is still deemed proper and is therefore made FINAL.


Claim Interpretations - 35 USC § 112(f)
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” or “unit”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” or “step” or “unit” and/or “configured to” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” or “step” or “unit” and/or “configured to” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “unit” and/or “configured to” but are nonetheless and therefore are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a parsing unit configured to …”; “a prediction unit configured to …”; “a transform unit configured to …”; “a correlation coefficient application unit configured to …”; and “a reconstruction unit configured to …” in claim 13.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (US Pub. No.: 2017/0150186 A1) in view of Sole Rojals et al. (“Sole”) (US Pub. No.: 2013/0064294 A1).

In regards to claim [1], Zhang discloses a method (see fig. 31 and/or fig. 33, paragraph [0363]) and device for decoding (see fig. 25 unit 30) a video signal (see fig. 27, e.g. “input video bitstream”), comprising: extracting (see fig. 25 unit 30, paragraph [0352], e.g. “decoder is utilized for extraction”) an inter prediction mode of a current block (see paragraph [0104]) from the video signal (see fig. 25, e.g. “input video bitstream”); generating two non-square prediction blocks (see fig. 8, e.g. “N/2xN and/or NxN/2” and/or figs. 17-18, paragraphs [0059] and [0179]) using two motion vectors (see paragraph [0115], e.g. “two motion vectors”) according to the inter prediction mode (see fig. 8, paragraph [0115], e.g. “inter prediction”); performing a non-square transform (see figs. 17-18, paragraphs [0179] and [0181]) on the two non-square prediction blocks (see fig. 8, e.g. “N/2xN and/or NxN/2” and/or figs. 17-18, paragraph [0059] and [0179]) to obtain two non-square prediction blocks (see fig. 8, e.g. “N/2xN and/or NxN/2” and/or figs. 17-18, paragraph [0059] and [0179]) on a frequency domain (see paragraphs [0099] and [0128], e.g. “frequency domain”); updating (fig. 25 unit 260 and/or fig. 30 unit 408, paragraphs [0292] and [0392]) the two non-square prediction blocks (see fig. 8, e.g. “N/2xN and/or NxN/2” and/or figs. 17-18, paragraph [0059] and [0179]); and generating a reconstruction block (see fig. 29 unit 354, paragraph [0237]) and a residual block (see fig. 30 unit 402, paragraph [0397]).
Yet, Zhang fails to explicitly disclose such that the two non-square prediction blocks using a correlation coefficient or a scaling coefficient as claimed.
However, in the same field of endeavor, Sole teaches the well-known concept such that the two non-square prediction blocks (see fig. 7B and fig. 9 unit 900) using a correlation coefficient (paragraphs [0063] and [0153], where the examiner notes that the non-square prediction block of fig. 7B and the non-square prediction block of fig. 9 unit 900 both have an interconnection coefficient) or a scaling coefficient.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Zhang above by incorporating the proposed teachings of Sole above to perform such a modification to provide a method and system that implements two non-square prediction blocks using a correlation coefficient or a scaling coefficient as well as to the solve the problem in a case where added complexity to the coding process, associated with the mapping of residual transform coefficients of non-square blocks from the non-square blocks into square blocks prior to entropy encoding the coefficients, and subsequently, from the square blocks into the non-square blocks after entropy coding the coefficients as taught by Sole et al. (see Sole, paragraph [0057]), thus improving compression efficiency.


	As per claim [2], most of the limitations have been noted in the above rejection of claim 1. In addition, Zhang discloses the method of claim 1 (see the above rejection of claim 1), wherein the two motion vectors (see paragraph [0115], e.g. “two motion vectors”) represent a position of a subpixel (see paragraphs [0188] and [0249]).

As per claim [3], most of the limitations have been noted in the above rejection of claim 1. In addition, Zhang discloses the method of claim 2 (see the above rejection of claim 2), wherein one of the two motion vectors represents a backward motion vector (see paragraph [0115]), and the other represents a forward motion vector (see paragraph [0115]), wherein the correlation coefficient or the scaling coefficient (see fig. 26, e.g. “video data”) is determined based on at least one of the position of the subpixel (see paragraphs [0188] and [0249]) or directionality of a motion vector (see paragraph [0115]).

	As per claim [4], most of the limitations have been noted in the above rejection of claim 1. In addition, Zhang discloses the method of claim 1 (see the above rejection of claim 1), wherein the correlation coefficient (see fig. 26, e.g. “video data”) represents a correlation between a transform coefficient of an original block (see paragraph [0307]) and a transform coefficient of a prediction block (see paragraph [0288]).

	As per claim [5], most of the limitations have been noted in the above rejection of claim 1. In addition, Zhang discloses the method of claim 1 (see the above rejection of claim 1), wherein the scaling coefficient represents a value (see fig. 26, e.g. “video data”) that minimizes a difference between a transform coefficient of an original block (see paragraph [0307]) and a transform coefficient of a prediction block (see paragraph [0288]). 


	As per claim [6], most of the limitations have been noted in the above rejection of claim 1. In addition, Zhang discloses wherein the correlation coefficient or the scaling coefficient is (see fig. 26, e.g. “video data”) determined based on at least one of a sequence, a block size (see fig. 8), a frame, or a prediction mode (see figs. 12A-B and/or fig. 25 unit 252).

	As per claim [7], most of the limitations have been noted in the above rejection of claim 1. In addition, Zhang discloses the method of claim 1 (see the above rejection of claim 1), wherein the correlation coefficient or the scaling coefficient is a predetermined value or information (see fig. 26, e.g. “video data”) transmitted (see fig. 26) from an encoder (see fig. 26 unit 20).

	As per claim [8], most of the limitations have been noted in the above rejection of claim 1. In addition, Zhang discloses the method of claim 1 (see the above rejection of claim 1), further comprising: extracting (see fig. 25 unit 30, paragraph [0352]) a residual signal (see paragraphs [0106-0107]) for the current block (see paragraph [0104]) from the video signal (see fig. 25, e.g. “input video bitstream”); performing an entropy decoding (see fig. 25 unit 250) on the residual signal (see paragraphs [0106-0107]); and performing an dequantization (see fig. 25 unit 254) on the entropy decoded (see fig. 25 unit 250) residual signal (see paragraphs [0106-0107]), wherein the residual block (see fig. 30 unit 402, paragraph [0397]) represents the dequantized (see fig. 25 unit 254) residual signal (see paragraphs [0106-0107]).



Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim et al. (US Pub. No.: 2012/0128070 A1) discloses video encoding method for
encoding division block, video decoding method for decoding division block, and recording medium for implementing the same.

	Guo et al. (US Pub. No.: 2013/0003824 A1) discloses applying non-square transforms to video data.

	Wang et al. (US Pub. No.: 2013/0136175 A1) discloses non-square transform units and prediction units in video coding.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.B.C/Examiner, Art Unit 2485               

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485    
November 18, 2021